Case 20-10691 Doc 152. Filed 10/29/20 Page 1 of 2

 

as
fc
[ “ kK RETA
Thomas J. Catliota , U. 8. BANKRUPTCY JUDGE Evidentiary Hrg: Y\N

Exhibits Filed: Y¥

PROCEEDING MEMO - CHAPTER 11

Date: 10/29/2020 Time: 02:00

     

Q=T0691-Bachair, Ltd.

earord F. Englander ahd David W. Gaffey representing Zachair, Ltd.
EES CT

~L. Jeanette Rice representing US Trustee ~ Greenbelt {U.S. Trustee}

[107] Motion for Authority to Obtain Credit Under 364 (b),
Rule 4001(¢) or (d)} - Motion for Authority to Obtain
Postpetition Financing. Notice Served on 9/8/2020,

Filed by Zachair, Ltd.. Objections due by 09/22/2020.
with three additional calendar days allowed if

all parties are not served electronically. Hearing
scheduled for 69/28/2026 at 11:00 AM — Courtroom

3-E. (Attachments: #85 Exhibit - Service List)

 

MOVANT : Zachair, Ltd. BY B Englander D Gatftfey

{128] Opposition on behalf of PD Hyde Field LLC Filed
by Michael J. Lichtenstein (related document (s)

107 Motion for Authority to Obtain Credit under
Section 364 and Notice of Motion filed by Debtor
Zzachair, Ltd.).

 
  

VANT : PD Hyde Field LLG’ BY M Lichtenstein 8 Englander
[141] Restricted Document for Motion to Seal Filed by
Kevin M, O'Donnell (related document(s) 134
Opposition filed by Creditor SANDY SPRING BANK).
(O'Donnell, Kevin)

   

MOVANT : SANDY SPRING BANK BY J Martin B Henry KG
a
[143] Replacement Document in Compliattce with Administrative
Order 04-01 Filed by Bruce W. Henry (related document (s)
134 Opposition filed by Creditor SANDY SPRING
BANK) .

MOVANT : SANDY SPRING BANK BY J Martin B Henry K 0&#039 Donnell

[146] Objection on behalf of Zachair, Ltd. Filed by Bradford
F. Englander (related document(s) 136 Exhibit/Witness
List filed by Creditor SANDY SPRING BANK).

MOVANT : Zachair, Ltd. BY B Englander D Gaffey

PLAN/DISCLOSURE S'TATEMENT DISPOSITIONS:

Approved Denied Approval Deadiine to file Amended D/8

20-10691: 1 of 2

 
Case 20-10691 Doci152 Filed 10/29/20 Page 2 of 2

 

 

 

 

 

Other
Confirmed as modified by
Denied Confirmation with leave to amend by
Other
DISPOSITIONS:
Granted Denied ss Withdrawn Consent__s—séWDefault___ Under Adv.
Moot Dismissed  _—s Relief by Operation of Law (no order req.)

Continued to:

 

DECISION:
[ ] Signed by Court { ] Filed by Counsel
[ ] To be prepared by:
{ } Movant's counsel lel-court
[ ] Respondent's counsel [ ] Other

 

Noss ym fo but

CO Bad 4 bo fm ye bes a we

20~-10691: 2 of 2
